Citation Nr: 0017501	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976, and from April 1976 to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a left ankle disability.  The veteran responded with a 
timely notice of disagreement, initiating this appeal.  

The veteran's claim was originally presented to the Board in 
June 1999, at which time it was remanded for additional 
medical development.  It has now been returned to the Board.  

The veteran had also perfected an appeal of the RO's February 
1997 denial of service connection for a right ankle 
disability; however, service connection for residuals of a 
right ankle fracture was awarded in a September 1999 rating 
action.  As this constitutes a grant of benefits fully 
favorable to the veteran, this appeal is resolved and will 
not be considered by the Board.  Henderson v. West, 11 Vet. 
App. 245, 246-47 (1998); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  


FINDING OF FACT

No medical evidence has been presented of a current 
disability of the left ankle.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left ankle 
disability is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records from the veteran's first period of 
service, from 1974 to 1976, show that he had a normal 
evaluation of his lower extremities at his enlistment 
examination in 1974.  They also include an undated treatment 
record from the cast room showing that the veteran had a 
history of a "turning ankle" and had sesamoid pain over the 
lateral malleolus.  This record reflects an impression of 
sprain/strain and shows that the veteran had had his ankle 
placed in a cast for three weeks.  By the time of his January 
1976 service separation examination, his left ankle was 
without abnormality on physical examination.  

The veteran opted to re-enlist in 1976, and his February 1976 
service entrance examination was negative for any 
abnormalities of the left ankle, or any history thereof.  A 
twist injury of the ankle was observed in November 1977, 
although the affected ankle is not specified in the treatment 
notes.  An X-ray of the joint was within normal limits, and a 
bandage was applied.  He returned for treatment in February 
1982, citing complaints of left ankle pain.  A left ankle 
sprain was diagnosed, and he was placed on crutches.  

Service medical records also show additional treatment for 
the veteran's left ankle beginning in October 1986.  
According to the October 1986 treatment record, the veteran 
had twisted his left ankle playing basketball and had a 
history of multiple left ankle sprains.  He was assessed as 
having a Grade I - II ankle sprain and rule out fracture.  X-
rays of the left ankle at that time revealed "soft tissue 
swelling [lateral] ankle" and "small fairley(sp) well 
cortilated bony density inf. to distal tibia [probably 
secondary to] ossification center or old [fracture]."

The veteran was seen again at a medical facility for his left 
ankle in July 1987 after reportedly injuring it in a softball 
game.  He was assessed as having a moderate sprain.  He was 
also seen for his left ankle in August 1987 and a fracture 
was ruled out.  

The veteran was found to have a normal clinical evaluation of 
his lower extremities at his service retirement examination 
in June 1996.  

The veteran filed a claim in January 1997 for service 
connection for a left ankle disability.  He was afforded a 
February 1997 VA orthopedic examination.  His history of 
prior bilateral ankle strains was noted, but he reported no 
symptoms at the present time.  Upon physical evaluation, no 
gross deformities of the ankles were noted, and he had no 
tenderness to palpation.  Bilateral range of motion was full.  
The final impression was of a normal left ankle.  

The RO considered the medical evidence of record and issued a 
February 1997 rating decision denying service connection for 
a left ankle disability.  The veteran responded with an April 
1997 notice of disagreement, initiating this appeal.  A 
statement of the case was afforded the veteran that same 
month, and he perfected his appeal in June 1997 with a timely 
VA Form 9.  

At a hearing before a member of the Board in April 1999, the 
veteran testified that he still had episodic pain, stiffness 
and swelling in his ankles and had to limit his activities 
accordingly.  He said that he had been told in service that 
he had a hairline fracture in his ankle.  He said that he 
told the VA examiner in 1997 of his ankle symptomatology and 
that this examiner did not physically examine him other than 
to look at his ankle and ask him how he felt.  He said that 
he had not sought any treatment for his ankles since service.

The veteran's claim was initially presented to the Board in 
June 1999, at which time it was remanded for additional 
development.  Pursuant to the Board's remand, the veteran was 
afforded a September 1999 VA medical examination.  The 
veteran gave a history of bilateral ankle fractures incurred 
in service in the 1970's, with intermittent pain and 
tenderness of the ankle joints since that time.  Upon 
objective evaluation, the examiner found normal range of 
motion in the veteran's left ankle, with good muscle strength 
and sensory response.  His left ankle was mildly tender to 
palpation.  Deep tendon reflexes were present in the left 
ankle.  No bony and/or soft tissue abnormalities were 
observed, and he was without edema or erythema of the ankle 
joint.  No instability of the joint was detected, and the 
veteran's gait was within normal limits.  X-rays of his 
ankles were ordered, and an old fracture was visible on the 
right side, but none was seen on the left; the examiner 
characterized the left ankle X-rays as "unremarkable."  The 
examiner reviewed the evidence of record and found no 
evidence of a current disability of the left ankle.  He based 
this opinion on the lack of pathology present, other than the 
veteran's reported pain of the left ankle joint.  

The RO considered the additional evidence added to the 
record, and awarded the veteran service connection for 
residuals of a right ankle fracture.  Service connection for 
a left ankle disability remained denied, and the appeal was 
returned to the Board.  

Analysis

The veteran seeks service connection for a left ankle 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  As with all benefit claims, when an approximate 
balance exists between the positive and negative evidence 
regarding the matter at issue, the benefit of the doubt shall 
be granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran's claim 
for service connection for a left ankle disability must be 
denied as not well grounded.  

Subsequent to his January 1997 claim, the veteran was 
afforded two VA medical examinations of his left ankle, in 
February 1997 and September 1999.  On each occasion, no 
obvious deformities were noted, and X-rays of the left ankle 
taken in September 1999 were unremarkable.  No current 
disability was diagnosed on either occasion.  Upon 
examination in September 1999, the only left ankle pathology 
observed by the VA examiner was the veteran's reported pain, 
and the final impression was of no current left ankle 
disability.  

As presented to the Board, the evidence of record contains no 
current diagnosis of a left ankle disability for which the 
veteran may be afforded service connection.  While the 
veteran has testified regarding recurrent pain of his left 
ankle joint, the Court has held that joint pain, unsupported 
by evidence of underlying pathology, is not a current 
disability.  See Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  The veteran himself as alleged the existence of a 
current left ankle disability, but as a layperson, he is not 
qualified to offer medical opinion evidence with which to 
well ground his claim.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

Thus, the evidence of record is negative for a current 
disability of the veteran's left ankle.  For this reason, the 
claim is not well grounded, and must be denied.  Caluza, 
supra.  


ORDER

Service connection for a left ankle disability is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

